Exhibit 10.4

 

PREPARED BY AND UPON

 

RECORDATION RETURN TO:

 

Thacher Proffitt & Wood LLP

 

Two World Financial Center

 

New York, New York 10281

 

Attn: Donald F. Simone, Esq.

 

INSTRUCTIONS TO RECORDER:  INDEX THIS DOCUMENT AS A DEED OF TRUST, AN ASSIGNMENT
OF LEASES AND RENTS, A SECURITY AGREEMENT AND A FIXTURE FILING

BEHRINGER HARVARD SANTA CLARA LP, as grantor

 

(Borrower)

 

To

 

FIRST AMERICAN TITLE INSURANCE COMPANY,

as trustee

 

(Trustee)

 

for the benefit of

 

CITIGROUP GLOBAL MARKETS REALTY CORP., as beneficiary

 

(Lender)

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND

RENTS, SECURITY AGREEMENT AND FIXTURE

FILING

Dated:

As of June 8, 2007

 

 

 

 

Location:

700 and 750-800 Central Expressway

 

 

Santa Clara, California 95050

 

File No.:

20655-00026

 


--------------------------------------------------------------------------------


THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (this “Security Instrument”), is made as of June 8, 2007, by
BEHRINGER HARVARD SANTA CLARA LP, a Delaware limited partnership, having its
principal place of business at 15601 Dallas Parkway, Suite 600, Addison, Texas
75001, as grantor (“Borrower”) to FIRST AMERICAN TITLE INSURANCE COMPANY, having
an address at 1737 North First Street, Suite 500 San Jose, Calif. 95112, as
trustee (“Trustee”), for the benefit of CITIGROUP GLOBAL MARKETS REALTY CORP., a
New York corporation, having an address at 388 Greenwich Street, Floor 11, New
York, New York 10013, as beneficiary (together with its successors and assigns,
hereinafter referred to as “Lender”).

Borrower and Lender have entered into a Loan Agreement, dated as of the date
hereof (as amended, modified, restated, consolidated or supplemented from time
to time, the “Loan Agreement”) pursuant to which Lender is making a secured loan
to Borrower in the maximum principal amount of up to FIFTY NINE MILLION FIVE
HUNDRED THOUSAND AND 00/100 DOLLARS ($59,500,000.00) or so much thereof as may
be advanced from time to time (the “Loan”).  Capitalized terms used herein
without definition are used as defined in the Loan Agreement.  The Loan is
evidenced by a Promissory Note, dated the date hereof, made by Borrower to
Lender in such principal amount (as the same may be amended, modified, restated,
severed, consolidated, renewed, replaced, or supplemented from time to time, the
“Note”).

Borrower is the owner of the fee simple title to certain parcels of real
property (the “Premises”) described in Exhibit A attached hereto, and the
buildings, structures, fixtures, additions, enlargements, extensions,
modifications, repairs, replacements and other improvements now or hereafter
located thereon (the “Improvements”).

To secure the payment of the Note and all sums which may or shall become due
thereunder or under any of the other documents evidencing, securing or executed
in connection with the Loan (the Note, this Security Instrument, the Loan
Agreement and such other documents, as any of the same may, from time to time,
be modified, amended or supplemented, being hereinafter collectively referred to
as the “Loan Documents” which Loan Documents are incorporated herein by
reference for all purposes), including (i) the payment of interest and other
amounts which would accrue and become due but for the filing of a petition in
bankruptcy (whether or not a claim is allowed against Borrower for such interest
or other amounts in any such bankruptcy proceeding) or the operation of the
automatic stay under Section 362(a) of Title 11 of the United States Code (the
“Bankruptcy Code”), and (ii) the costs and expenses of enforcing any provision
of any Loan Document (all such sums being hereinafter collectively referred to
as the “Debt”), Borrower has given, granted, bargained, sold, alienated,
enfeoffed, conveyed, confirmed, warranted, pledged, assigned and hypothecated
and by these presents does hereby give, grant, bargain, sell, alien, enfeoff,
convey, confirm, warrant, pledge, assign and hypothecate unto Trustee in trust
for the benefit of Lender, WITH POWER OF SALE, the Premises and the Improvements
and the following:

 (i)                                  all of Borrower’s interest as owner in fee
simple of the Premises; and

(ii)                                  any and all after-acquired right, title
and interest of Borrower, its successors and assigns in and to any other portion
of the Premises or the Improvements.


--------------------------------------------------------------------------------


TOGETHER WITH:  all right, title, interest and estate of Borrower now owned, or
hereafter acquired, in and to the following property, rights, interests and
estates (the Premises, the Improvements, and the property, rights, interests and
estates hereinafter described are collectively referred to herein as the
“Property”):

(a)                                  all easements, rights-of-way, strips and
gores of land, streets, ways, alleys, passages, sewer rights, water, water
courses, water rights and powers, air rights and development rights, rights to
oil, gas, minerals, coal and other substances of any kind or character, and all
estates, rights, titles, interests, privileges, liberties, tenements,
hereditaments and appurtenances of any nature whatsoever, in any way belonging,
relating or pertaining to the Premises and the Improvements; and the reversion
and reversions, remainder and remainders, and all land lying in the bed of any
street, road, highway, alley or avenue, opened, vacated or proposed, in front of
or adjoining the Premises, to the center line thereof; and all the estates,
rights, titles, interests, dower and rights of dower, curtesy and rights of
curtesy, property, possession, claim and demand whatsoever, both at law and in
equity, of Borrower of, in and to the Premises and the Improvements; and every
part and parcel thereof, with the appurtenances thereto;

(b)                                 all machinery, furniture, furnishings,
equipment, computer software and hardware, fixtures (including all heating, air
conditioning, plumbing, lighting, communications and elevator fixtures),
inventory, materials, supplies and other articles of personal property and
accessions thereof, renewals and replacements thereof and substitutions
therefor, and other property of every kind and nature, tangible or intangible,
owned by Borrower, or in which Borrower has or shall have an interest, now or
hereafter located upon the Premises or the Improvements, or appurtenant thereto,
and usable in connection with the present or future operation and occupancy of
the Premises and the Improvements (hereinafter collectively referred to as the
“Equipment”), including any leases of, deposits in connection with, and proceeds
of any sale or transfer of any of the foregoing, and the right, title and
interest of Borrower in and to any of the Equipment that may be subject to any
“security interest” as defined in the Uniform Commercial Code, as in effect in
the State where the Property is located (the “UCC”), superior in lien to the
lien of this Security Instrument;

(c)                                  all awards or payments, including interest
thereon, that may heretofore or hereafter be made with respect to the Premises
or the Improvements, whether from the exercise of the right of eminent domain or
condemnation (including any transfer made in lieu of or in anticipation of the
exercise of such right), or for a change of grade, or for any other injury to or
decrease in the value of the Premises or Improvements;

(d)                                 all leases and other agreements or
arrangements heretofore or hereafter entered into providing for the use,
enjoyment or occupancy of, or the conduct of any activity upon or in, the
Premises or the Improvements, including any extensions, renewals, modifications
or amendments thereof (hereinafter collectively referred to as the “Leases”) and
all rents, rent equivalents, moneys payable as damages (including payments by
reason of the rejection of a Lease in a Bankruptcy Proceeding or in lieu of rent
or rent equivalents), royalties (including all oil and gas or other mineral
royalties and bonuses), income, fees, receivables, receipts, revenues, deposits
(including security, utility and other deposits), accounts, cash, issues,
profits, charges for services rendered, and other consideration of whatever form
or nature received by or paid to or for the account of or benefit of Borrower or
its agents or employees (other than fees paid under the Management Agreement and
salaries paid to employees) from any and all sources arising from or
attributable to the Premises and the Improvements, including all receivables,


--------------------------------------------------------------------------------


customer obligations, installment payment obligations and other obligations now
existing or hereafter arising or created out of the sale, lease, sublease,
license, concession or other grant of the right of the use and occupancy of the
Premises or the Improvements, or rendering of services by Borrower or any of its
agents or employees, and proceeds, if any, from business interruption or other
loss of income insurance (hereinafter collectively referred to as the “Rents”),
together with all proceeds from the sale or other disposition of the Leases and
the right to receive and apply the Rents to the payment of the Debt;

(e)                                  all proceeds of and any unearned premiums
on any insurance policies covering the Property (in the case of a blanket policy
of insurance, to the extent allocable to the Property), including the right to
receive and apply the proceeds of any insurance, judgments, or settlements made
in lieu thereof, for damage to the Property;

(f)                                    the right, in the name and on behalf of
Borrower, to appear in and defend any action or proceeding brought with respect
to the Property and to commence any action or proceeding to protect the interest
of Lender in the Property;

(g)                                 all accounts (including reserve accounts),
escrows, documents, instruments, chattel paper, claims, deposits and general
intangibles, as the foregoing terms are defined in the UCC, and all franchises,
trade names, trademarks, symbols, service marks, books, records, plans,
specifications, designs, drawings, surveys, title insurance policies, permits,
consents, licenses, management agreements, contract rights (including any
contract with any architect or engineer or with any other provider of goods or
services for or in connection with any construction, repair or other work upon
the Property), approvals, actions, refunds of real estate taxes and assessments
(and any other governmental impositions related to the Property) and causes of
action that now or hereafter relate to, are derived from or are used in
connection with the Property, or the use, operation, maintenance, occupancy or
enjoyment thereof or the conduct of any business or activities thereon
(hereinafter collectively referred to as the “Intangibles”); and

(h)                                 all proceeds, products, offspring, rents and
profits from any of the foregoing, including those from sale, exchange,
transfer, collection, loss, damage, disposition, substitution or replacement of
any of the foregoing.

Without limiting the generality of any of the foregoing, in the event that a
case under the Bankruptcy Code is commenced by or against Borrower, pursuant to
Section 552(b)(2) of the Bankruptcy Code, the security interest granted by this
Security Instrument shall automatically extend to all Rents acquired by the
Borrower after the commencement of the case and shall constitute cash collateral
under Section 363(a) of the Bankruptcy Code.

TO HAVE AND TO HOLD the Property unto and to the use and benefit of Lender and
its successors and assigns, forever;

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrower shall well and truly pay to Lender the Debt at the time and in the
manner provided in the Loan Documents and shall well and truly abide by and
comply with each and every covenant and condition set forth in the Loan
Documents in a timely manner, these presents and the estate hereby granted shall
cease, terminate and be void;


--------------------------------------------------------------------------------


AND Borrower represents and warrants to and covenants and agrees with Lender as
follows:


PART I - GENERAL PROVISIONS


1.                                       PAYMENT OF DEBT AND INCORPORATION OF
COVENANTS CONDITIONS AND AGREEMENTS.  BORROWER SHALL PAY THE DEBT AT THE TIME
AND IN THE MANNER PROVIDED IN THE LOAN DOCUMENTS.  ALL THE COVENANTS, CONDITIONS
AND AGREEMENTS CONTAINED IN THE LOAN DOCUMENTS ARE HEREBY MADE A PART OF THIS
SECURITY INSTRUMENT TO THE SAME EXTENT AND WITH THE SAME FORCE AS IF FULLY SET
FORTH HEREIN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BORROWER
(I) AGREES TO INSURE, REPAIR, MAINTAIN AND RESTORE DAMAGE TO THE PROPERTY,
ESCROW AND PAY TAXES AND OTHER CHARGES, AND COMPLY WITH LEGAL REQUIREMENTS, IN
ACCORDANCE WITH THE LOAN AGREEMENT, AND (II) AGREES THAT THE PROCEEDS OF
INSURANCE AND AWARDS FOR CONDEMNATION SHALL BE SETTLED, HELD AND APPLIED IN
ACCORDANCE WITH THE LOAN AGREEMENT.


2.                                       LEASES AND RENTS.


(A)                                  BORROWER DOES HEREBY ABSOLUTELY AND
UNCONDITIONALLY ASSIGN TO LENDER ALL OF BORROWER’S RIGHT, TITLE AND INTEREST IN
ALL CURRENT AND FUTURE LEASES AND RENTS, IT BEING INTENDED BY BORROWER THAT THIS
ASSIGNMENT CONSTITUTES A PRESENT, ABSOLUTE ASSIGNMENT AND NOT AN ASSIGNMENT FOR
ADDITIONAL SECURITY ONLY.  SUCH ASSIGNMENT SHALL NOT BE CONSTRUED TO BIND LENDER
TO THE PERFORMANCE OF ANY OF THE COVENANTS OR PROVISIONS CONTAINED IN ANY LEASE
OR OTHERWISE IMPOSE ANY OBLIGATION UPON LENDER.  NEVERTHELESS, SUBJECT TO THE
TERMS OF THIS PARAGRAPH, LENDER GRANTS TO BORROWER A REVOCABLE LICENSE TO
OPERATE AND MANAGE THE PROPERTY AND TO COLLECT THE RENTS SUBJECT TO THE
REQUIREMENTS OF THE LOAN AGREEMENT (INCLUDING THE DEPOSIT OF RENTS INTO THE
CLEARING ACCOUNT).  UPON AN EVENT OF DEFAULT, WITHOUT THE NEED FOR NOTICE OR
DEMAND, THE LICENSE GRANTED TO BORROWER HEREIN SHALL AUTOMATICALLY BE REVOKED,
AND LENDER SHALL IMMEDIATELY BE ENTITLED TO POSSESSION OF ALL RENTS IN THE
CLEARING ACCOUNT, THE DEPOSIT ACCOUNT (INCLUDING ALL SUBACCOUNTS THEREOF) AND
ALL RENTS COLLECTED THEREAFTER (INCLUDING RENTS PAST DUE AND UNPAID), WHETHER OR
NOT LENDER ENTERS UPON OR TAKES CONTROL OF THE PROPERTY.  BORROWER HEREBY GRANTS
AND ASSIGNS TO LENDER THE RIGHT, AT ITS OPTION, UPON REVOCATION OF THE LICENSE
GRANTED HEREIN, TO ENTER UPON THE PROPERTY IN PERSON, BY AGENT OR BY
COURT-APPOINTED RECEIVER TO COLLECT THE RENTS.  UNLESS PROHIBITED BY APPLICABLE
LAW, ANY RENTS COLLECTED AFTER THE REVOCATION OF SUCH LICENSE MAY BE APPLIED
TOWARD PAYMENT OF THE DEBT IN SUCH PRIORITY AND PROPORTIONS AS LENDER IN ITS
SOLE DISCRETION SHALL DEEM PROPER.


(B)                                 BORROWER SHALL NOT ENTER INTO, MODIFY,
AMEND, CANCEL, TERMINATE OR RENEW ANY LEASE EXCEPT AS PROVIDED IN SECTION 5.10
OF THE LOAN AGREEMENT.


3.                                       USE OF PROPERTY.  EXCEPT AS PROVIDED IN
THE LOAN AGREEMENT, (A) BORROWER SHALL NOT INITIATE, JOIN IN, ACQUIESCE IN OR
CONSENT TO ANY CHANGE IN ANY PRIVATE RESTRICTIVE COVENANT, ZONING LAW OR OTHER
PUBLIC OR PRIVATE RESTRICTION, LIMITING OR DEFINING THE USES WHICH MAY BE MADE
OF THE PROPERTY; (B) IF UNDER APPLICABLE ZONING PROVISIONS THE USE OF THE
PROPERTY IS OR SHALL BECOME A NONCONFORMING USE, BORROWER SHALL NOT CAUSE OR
PERMIT SUCH NONCONFORMING USE TO BE DISCONTINUED OR ABANDONED WITHOUT THE
CONSENT OF LENDER; AND (C) BORROWER SHALL NOT (I) CHANGE THE USE OF THE
PROPERTY, OR (II) PERMIT OR SUFFER TO OCCUR ANY WASTE ON OR TO THE PROPERTY.


--------------------------------------------------------------------------------



4.                                       TRANSFER OR ENCUMBRANCE OF THE
PROPERTY.


(A)                                  BORROWER ACKNOWLEDGES THAT (I) LENDER HAS
EXAMINED AND RELIED ON THE CREDITWORTHINESS AND EXPERIENCE OF THE PRINCIPALS OF
BORROWER IN OWNING AND OPERATING PROPERTIES SUCH AS THE PROPERTY IN AGREEING TO
MAKE THE LOAN, (II) LENDER WILL CONTINUE TO RELY ON BORROWER’S OWNERSHIP OF THE
PROPERTY AS A MEANS OF MAINTAINING THE VALUE OF THE PROPERTY AS SECURITY FOR THE
DEBT, AND (III) LENDER HAS A VALID INTEREST IN MAINTAINING THE VALUE OF THE
PROPERTY SO AS TO ENSURE THAT, SHOULD BORROWER DEFAULT IN THE REPAYMENT OF THE
DEBT, LENDER CAN RECOVER THE DEBT BY A SALE OF THE PROPERTY.  BORROWER SHALL NOT
SELL, CONVEY, ALIENATE, MORTGAGE, ENCUMBER, PLEDGE OR OTHERWISE TRANSFER THE
PROPERTY OR ANY PART THEREOF, OR SUFFER OR PERMIT ANY TRANSFER TO OCCUR, OTHER
THAN A PERMITTED TRANSFER OR AS OTHERWISE EXPRESSLY PERMITTED UNDER THE LOAN
DOCUMENTS.


(B)                                 LENDER SHALL NOT BE REQUIRED TO DEMONSTRATE
ANY ACTUAL IMPAIRMENT OF ITS SECURITY OR ANY INCREASED RISK OF DEFAULT HEREUNDER
IN ORDER TO DECLARE THE DEBT IMMEDIATELY DUE AND PAYABLE UPON TRANSFER IN
VIOLATION OF THIS PARAGRAPH 4.  THIS PROVISION SHALL APPLY TO EVERY SALE,
CONVEYANCE, ALIENATION, MORTGAGE, ENCUMBRANCE, PLEDGE OR TRANSFER OF THE
PROPERTY (AND EVERY OTHER TRANSFER) REGARDLESS OF WHETHER VOLUNTARY OR NOT.  ANY
TRANSFER MADE IN CONTRAVENTION OF THIS PARAGRAPH 4 SHALL BE NULL AND VOID AND OF
NO FORCE AND EFFECT, TO THE FULLEST EXTENT PERMITTED BY LAW.  BORROWER AGREES TO
BEAR AND SHALL PAY OR REIMBURSE LENDER ON DEMAND FOR ALL REASONABLE EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS, TITLE SEARCH COSTS AND
TITLE INSURANCE ENDORSEMENT PREMIUMS) INCURRED BY LENDER IN CONNECTION WITH THE
REVIEW, APPROVAL AND DOCUMENTATION OF ANY PERMITTED TRANSFER.


5.                                       CHANGES IN LAWS REGARDING TAXATION.  IF
ANY LAW IS ENACTED OR ADOPTED OR AMENDED AFTER THE DATE OF THIS SECURITY
INSTRUMENT WHICH DEDUCTS THE DEBT FROM THE VALUE OF THE PROPERTY FOR THE PURPOSE
OF TAXATION OR WHICH IMPOSES A TAX, EITHER DIRECTLY OR INDIRECTLY, ON THE DEBT
OR LENDER’S INTEREST IN THE PROPERTY, BORROWER WILL PAY SUCH TAX, WITH INTEREST
AND PENALTIES THEREON, IF ANY.  IF LENDER IS ADVISED BY ITS COUNSEL THAT THE
PAYMENT OF SUCH TAX OR INTEREST AND PENALTIES BY BORROWER WOULD BE UNLAWFUL,
TAXABLE TO LENDER OR UNENFORCEABLE, OR WOULD PROVIDE THE BASIS FOR A DEFENSE OF
USURY, THEN LENDER SHALL HAVE THE OPTION, BY NOTICE OF NOT LESS THAN 90 DAYS, TO
DECLARE THE DEBT IMMEDIATELY DUE AND PAYABLE.


6.                                       NO CREDITS ON ACCOUNT OF THE DEBT. 
BORROWER SHALL NOT CLAIM OR DEMAND OR BE ENTITLED TO ANY CREDIT ON ACCOUNT OF
THE DEBT FOR ANY PART OF THE TAXES OR OTHER CHARGES ASSESSED AGAINST THE
PROPERTY, AND NO DEDUCTION SHALL OTHERWISE BE MADE OR CLAIMED FROM THE ASSESSED
VALUE OF THE PROPERTY FOR REAL ESTATE TAX PURPOSES BY REASON OF THIS SECURITY
INSTRUMENT OR THE DEBT.  IF SUCH CLAIM, CREDIT OR DEDUCTION SHALL BE REQUIRED BY
LAW, LENDER SHALL HAVE THE OPTION, BY NOTICE OF NOT LESS THAN 90 DAYS, TO
DECLARE THE DEBT IMMEDIATELY DUE AND PAYABLE.


7.                                       FURTHER ACTS, ETC.  BORROWER SHALL, AT
ITS SOLE COST, DO, EXECUTE, ACKNOWLEDGE AND DELIVER ALL AND EVERY SUCH FURTHER
ACTS, DEEDS, CONVEYANCES, MORTGAGES, ASSIGNMENTS, NOTICES OF ASSIGNMENT,
TRANSFERS AND ASSURANCES AS LENDER SHALL, FROM TIME TO TIME, REQUIRE, FOR THE
BETTER ASSURING, CONVEYING, ASSIGNING, TRANSFERRING, AND CONFIRMING UNTO LENDER
THE PROPERTY AND RIGHTS HEREBY MORTGAGED, GIVEN, GRANTED, BARGAINED, SOLD,
ALIENATED, ENFEOFFED, CONVEYED, CONFIRMED, PLEDGED, ASSIGNED AND HYPOTHECATED OR
INTENDED NOW OR HEREAFTER SO TO BE, OR WHICH BORROWER MAY BE OR MAY HEREAFTER
BECOME BOUND TO CONVEY OR ASSIGN TO LENDER, OR FOR CARRYING OUT THE INTENTION OR
FACILITATING THE PERFORMANCE OF THE TERMS OF THIS SECURITY INSTRUMENT, OR FOR
FILING, REGISTERING OR RECORDING THIS SECURITY INSTRUMENT OR FOR FACILITATING
THE SALE AND TRANSFER OF THE LOAN AND THE LOAN DOCUMENTS IN CONNECTION WITH A
SECONDARY MARKET TRANSACTION AS DESCRIBED IN SECTION 9.1 OF THE LOAN AGREEMENT. 
UPON FORECLOSURE, THE


--------------------------------------------------------------------------------



APPOINTMENT OF A RECEIVER OR ANY OTHER RELEVANT ACTION, BORROWER SHALL, AT ITS
SOLE COST, COOPERATE FULLY AND COMPLETELY TO EFFECT THE ASSIGNMENT OR TRANSFER
OF ANY LICENSE, PERMIT, AGREEMENT OR ANY OTHER RIGHT NECESSARY OR USEFUL TO THE
OPERATION OF THE PROPERTY.  BORROWER GRANTS TO LENDER AN IRREVOCABLE POWER OF
ATTORNEY COUPLED WITH AN INTEREST FOR THE PURPOSE OF EXERCISING AND PERFECTING
ANY AND ALL RIGHTS AND REMEDIES AVAILABLE TO LENDER AT LAW AND IN EQUITY,
INCLUDING SUCH RIGHTS AND REMEDIES AVAILABLE TO LENDER PURSUANT TO THIS
PARAGRAPH.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE IMMEDIATELY
PRECEDING SENTENCE, LENDER SHALL NOT EXECUTE ANY DOCUMENT AS ATTORNEY-IN-FACT OF
BORROWER UNLESS (X)  BORROWER SHALL HAVE FAILED OR REFUSED TO EXECUTE THE SAME
WITHIN FIVE (5) BUSINESS DAYS AFTER LENDER’S REQUEST THEREFOR, OR (Y) IN
LENDER’S GOOD FAITH DETERMINATION IT WOULD BE MATERIALLY PREJUDICED BY THE DELAY
INVOLVED IN MAKING SUCH A REQUEST.  LENDER SHALL GIVE PROMPT NOTICE TO BORROWER
OF ANY EXERCISE OF THE POWER OF ATTORNEY AS PROVIDED FOR IN THIS PARAGRAPH 7,
ALONG WITH COPIES OF ALL DOCUMENTS EXECUTED IN CONNECTION THEREWITH.


8.                                       RECORDING OF SECURITY INSTRUMENT, ETC. 
BORROWER FORTHWITH UPON THE EXECUTION AND DELIVERY OF THIS SECURITY INSTRUMENT
AND THEREAFTER, FROM TIME TO TIME, SHALL CAUSE THIS SECURITY INSTRUMENT, AND ANY
SECURITY INSTRUMENT CREATING A LIEN OR SECURITY INTEREST OR EVIDENCING THE LIEN
HEREOF UPON THE PROPERTY AND EACH INSTRUMENT OF FURTHER ASSURANCE TO BE FILED,
REGISTERED OR RECORDED IN SUCH MANNER AND IN SUCH PLACES AS MAY BE REQUIRED BY
ANY PRESENT OR FUTURE LAW IN ORDER TO PUBLISH NOTICE OF AND FULLY TO PROTECT THE
LIEN OR SECURITY INTEREST HEREOF UPON, AND THE INTEREST OF LENDER IN, THE
PROPERTY.  BORROWER SHALL PAY ALL FILING, REGISTRATION OR RECORDING FEES, ALL
EXPENSES INCIDENT TO THE PREPARATION, EXECUTION AND ACKNOWLEDGMENT OF AND ALL
FEDERAL, STATE, COUNTY AND MUNICIPAL, TAXES, DUTIES, IMPOSTS, DOCUMENTARY
STAMPS, ASSESSMENTS AND CHARGES ARISING OUT OF OR IN CONNECTION WITH THE
EXECUTION AND DELIVERY OF, THIS SECURITY INSTRUMENT, ANY SECURITY INSTRUMENT
SUPPLEMENTAL HERETO, ANY SECURITY INSTRUMENT WITH RESPECT TO THE PROPERTY OR ANY
INSTRUMENT OF FURTHER ASSURANCE, EXCEPT WHERE PROHIBITED BY LAW SO TO DO. 
BORROWER SHALL HOLD HARMLESS AND INDEMNIFY LENDER, ITS SUCCESSORS AND ASSIGNS,
AGAINST ANY LIABILITY INCURRED BY REASON OF THE IMPOSITION OF ANY TAX ON THE
MAKING OR RECORDING OF THIS SECURITY INSTRUMENT.


9.                                       RIGHT TO CURE DEFAULTS.  UPON THE
OCCURRENCE OF ANY EVENT OF DEFAULT, LENDER MAY, BUT WITHOUT ANY OBLIGATION TO DO
SO AND WITHOUT NOTICE TO OR DEMAND ON BORROWER AND WITHOUT RELEASING BORROWER
FROM ANY OBLIGATION HEREUNDER, PERFORM THE OBLIGATIONS IN DEFAULT IN SUCH MANNER
AND TO SUCH EXTENT AS LENDER MAY DEEM NECESSARY TO PROTECT THE SECURITY HEREOF. 
LENDER IS AUTHORIZED TO ENTER UPON THE PROPERTY FOR SUCH PURPOSES OR APPEAR IN,
DEFEND OR BRING ANY ACTION OR PROCEEDING TO PROTECT ITS INTEREST IN THE PROPERTY
OR TO FORECLOSE THIS SECURITY INSTRUMENT OR COLLECT THE DEBT, AND THE COST AND
EXPENSE THEREOF (INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS TO THE
EXTENT PERMITTED BY LAW), WITH INTEREST THEREON AT THE DEFAULT RATE FOR THE
PERIOD AFTER NOTICE FROM LENDER THAT SUCH COST OR EXPENSE WAS INCURRED TO THE
DATE OF PAYMENT TO LENDER, SHALL CONSTITUTE A PORTION OF THE DEBT, SHALL BE
SECURED BY THIS SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS AND SHALL BE
DUE AND PAYABLE TO LENDER UPON DEMAND.


10.                                 REMEDIES.


(A)                                  UPON THE OCCURRENCE OF ANY EVENT OF
DEFAULT, LENDER MAY TAKE SUCH ACTION, WITHOUT NOTICE OR DEMAND, AS IT DEEMS
ADVISABLE TO PROTECT AND ENFORCE ITS RIGHTS AGAINST BORROWER AND IN AND TO THE
PROPERTY, BY LENDER ITSELF OR OTHERWISE, INCLUDING THE FOLLOWING ACTIONS, EACH
OF WHICH MAY BE PURSUED CONCURRENTLY OR OTHERWISE, AT SUCH TIME AND IN SUCH
ORDER


--------------------------------------------------------------------------------



AS LENDER MAY DETERMINE, IN ITS SOLE DISCRETION, WITHOUT IMPAIRING OR OTHERWISE
AFFECTING THE OTHER RIGHTS AND REMEDIES OF LENDER:

(I)                                     DECLARE THE ENTIRE DEBT TO BE
IMMEDIATELY DUE AND PAYABLE;

(II)                                  GIVE SUCH NOTICE OF DEFAULT AND OF
ELECTION TO CAUSE THE TRUST PROPERTY TO BE SOLD AS MAY BE REQUIRED BY LAW OR AS
MAY BE NECESSARY TO CAUSE BENEFICIARY TO EXERCISE THE POWER OF SALE GRANTED
HEREIN; BENEFICIARY SHALL THEN RECORD AND GIVE SUCH NOTICE OF BENEFICIARY’S SALE
AS THEN REQUIRED BY LAW AND, AFTER THE EXPIRATION OF SUCH TIME AS MAY BE
REQUIRED BY LAW, MAY SELL THE TRUST PROPERTY AT THE TIME AND PLACE SPECIFIED IN
THE NOTICE OF SALE, AS A WHOLE OR IN SEPARATE PARCELS AS DIRECTED BY
BENEFICIARY, OR BY TRUSTOR TO THE EXTENT REQUIRED BY LAW, AT PUBLIC AUCTION TO
THE HIGHEST BIDDER FOR CASH IN LAWFUL MONEY OF THE UNITED STATES, PAYABLE AT
TIME OF SALE, ALL IN ACCORDANCE WITH APPLICABLE LAW.  BENEFICIARY, FROM TIME TO
TIME, MAY POSTPONE OR CONTINUE THE SALE OF ALL OR ANY PORTION OF THE TRUST
PROPERTY BY PUBLIC DECLARATION AT THE TIME AND PLACE LAST APPOINTED FOR THE SALE
AND NO OTHER NOTICE OF THE POSTPONED SALE SHALL BE REQUIRED UNLESS PROVIDED BY
APPLICABLE LAW.  UPON ANY SALE, BENEFICIARY SHALL DELIVER ITS DEED CONVEYING THE
PROPERTY SOLD, WITHOUT ANY COVENANT OR WARRANTY, EXPRESSED OR IMPLIED, TO THE
PURCHASER OR PURCHASERS AT THE SALE.  THE RECITALS IN SUCH DEED OF ANY MATTERS
OR FACTS SHALL BE CONCLUSIVE AS TO THE ACCURACY THEREOF;

(III)                               INSTITUTE A PROCEEDING OR PROCEEDINGS,
JUDICIAL OR NONJUDICIAL, TO THE EXTENT PERMITTED BY LAW, BY ADVERTISEMENT, BY
ACTION OR OTHERWISE, FOR THE COMPLETE FORECLOSURE OF THIS SECURITY INSTRUMENT,
IN WHICH CASE THE PROPERTY MAY BE SOLD FOR CASH OR UPON CREDIT IN ONE OR MORE
PARCELS OR IN SEVERAL INTERESTS OR PORTIONS AND IN ANY ORDER OR MANNER;

(IV)                              WITH OR WITHOUT ENTRY, TO THE EXTENT PERMITTED
AND PURSUANT TO THE PROCEDURES PROVIDED BY APPLICABLE LAW, INSTITUTE PROCEEDINGS
FOR THE PARTIAL FORECLOSURE OF THIS SECURITY INSTRUMENT FOR THE PORTION OF THE
DEBT THEN DUE AND PAYABLE, SUBJECT TO THE CONTINUING LIEN OF THIS SECURITY
INSTRUMENT FOR THE BALANCE OF THE DEBT NOT THEN DUE;

(V)                                 SELL FOR CASH OR UPON CREDIT THE PROPERTY
AND ALL ESTATE, CLAIM, DEMAND, RIGHT, TITLE AND INTEREST OF BORROWER THEREIN AND
RIGHTS OF REDEMPTION THEREOF, PURSUANT TO THE POWER OF SALE, TO THE EXTENT
PERMITTED BY LAW, OR OTHERWISE, AT ONE OR MORE SALES, AS AN ENTIRETY OR IN
PARCELS, AT SUCH TIME AND PLACE, UPON SUCH TERMS AND AFTER SUCH NOTICE THEREOF
AS MAY BE REQUIRED OR PERMITTED BY LAW;

(VI)                              INSTITUTE AN ACTION, SUIT OR PROCEEDING IN
EQUITY FOR THE SPECIFIC PERFORMANCE OF ANY COVENANT, CONDITION OR AGREEMENT
CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT;

(VII)                           RECOVER JUDGMENT ON THE NOTE EITHER BEFORE,
DURING OR AFTER ANY PROCEEDING FOR THE ENFORCEMENT OF THIS SECURITY INSTRUMENT;


--------------------------------------------------------------------------------


(VIII)                        APPLY FOR THE EX-PARTE APPOINTMENT OF A TRUSTEE,
RECEIVER, LIQUIDATOR OR CONSERVATOR OF THE PROPERTY, WITHOUT NOTICE AND WITHOUT
REGARD FOR THE ADEQUACY OF THE SECURITY FOR THE DEBT AND WITHOUT REGARD FOR THE
SOLVENCY OF THE BORROWER OR OF ANY PERSON, FIRM OR OTHER ENTITY LIABLE FOR THE
PAYMENT OF THE DEBT;

(IX)                                ENFORCE LENDER’S INTEREST IN THE LEASES AND
RENTS AND ENTER INTO OR UPON THE PROPERTY, EITHER PERSONALLY OR BY ITS AGENTS,
NOMINEES OR ATTORNEYS AND DISPOSSESS BORROWER AND ITS AGENTS AND EMPLOYEES
THEREFROM, AND THEREUPON LENDER MAY (A) USE, OPERATE, MANAGE, CONTROL, INSURE,
MAINTAIN, REPAIR, RESTORE AND OTHERWISE DEAL WITH THE PROPERTY AND CONDUCT THE
BUSINESS THEREAT; (B) COMPLETE ANY CONSTRUCTION ON THE PROPERTY IN SUCH MANNER
AND FORM AS LENDER DEEMS ADVISABLE; (C) MAKE ALTERATIONS, ADDITIONS, RENEWALS,
REPLACEMENTS AND IMPROVEMENTS TO OR ON THE PROPERTY; (D) EXERCISE ALL RIGHTS AND
POWERS OF BORROWER WITH RESPECT TO THE PROPERTY, WHETHER IN THE NAME OF BORROWER
OR OTHERWISE, INCLUDING THE RIGHT TO MAKE, CANCEL, ENFORCE OR MODIFY LEASES,
OBTAIN AND EVICT TENANTS, AND DEMAND, SUE FOR, COLLECT AND RECEIVE RENTS; AND
(E) UNLESS PROHIBITED BY APPLICABLE LAW, APPLY THE RECEIPTS FROM THE PROPERTY TO
THE PAYMENT OF THE DEBT, AFTER DEDUCTING THEREFROM ALL EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED IN CONNECTION WITH THE
AFORESAID OPERATIONS AND ALL AMOUNTS NECESSARY TO PAY THE TAXES, INSURANCE AND
OTHER CHARGES IN CONNECTION WITH THE PROPERTY, AS WELL AS JUST AND REASONABLE
COMPENSATION FOR THE SERVICES OF LENDER, AND ITS COUNSEL, AGENTS AND EMPLOYEES;

(X)                                   REQUIRE BORROWER TO PAY MONTHLY IN ADVANCE
TO LENDER, OR ANY RECEIVER APPOINTED TO COLLECT THE RENTS, THE FAIR AND
REASONABLE RENTAL VALUE FOR THE USE AND OCCUPATION OF ANY PORTION OF THE
PROPERTY OCCUPIED BY BORROWER, AND REQUIRE BORROWER TO VACATE AND SURRENDER
POSSESSION OF THE PROPERTY TO LENDER OR TO SUCH RECEIVER, AND, IN DEFAULT
THEREOF, EVICT BORROWER BY SUMMARY PROCEEDINGS OR OTHERWISE; OR

(XI)                                PURSUE SUCH OTHER RIGHTS AND REMEDIES AS MAY
BE AVAILABLE AT LAW OR IN EQUITY OR UNDER THE UCC, INCLUDING THE RIGHT TO
RECEIVE AND/OR ESTABLISH A LOCK BOX FOR ALL RENTS AND PROCEEDS FROM THE
INTANGIBLES AND ANY OTHER RECEIVABLES OR RIGHTS TO PAYMENTS OF BORROWER RELATING
TO THE PROPERTY.

In the event of a sale, by foreclosure or otherwise, of less than all of the
Property, this Security Instrument shall continue as a lien on the remaining
portion of the Property.


(B)                                 THE PROCEEDS OF ANY SALE MADE UNDER OR BY
VIRTUE OF THIS PARAGRAPH 10, TOGETHER WITH ANY OTHER SUMS WHICH THEN MAY BE HELD
BY LENDER UNDER THIS SECURITY INSTRUMENT, WHETHER UNDER THE PROVISIONS OF THIS
PARAGRAPH OR OTHERWISE, SHALL BE APPLIED BY LENDER TO THE PAYMENT OF THE DEBT IN
SUCH PRIORITY AND PROPORTION AS LENDER IN ITS SOLE DISCRETION SHALL DEEM PROPER.


(C)                                  TO THE EXTENT PERMITTED BY LAW, LENDER MAY
ADJOURN FROM TIME TO TIME ANY SALE BY IT TO BE MADE UNDER OR BY VIRTUE OF THIS
SECURITY INSTRUMENT BY ANNOUNCEMENT AT THE TIME AND PLACE APPOINTED FOR SUCH
SALE OR FOR SUCH ADJOURNED SALE OR SALES; AND, EXCEPT AS OTHERWISE PROVIDED BY
ANY APPLICABLE LAW, LENDER, WITHOUT FURTHER NOTICE OR PUBLICATION, MAY MAKE SUCH
SALE AT THE TIME AND PLACE TO WHICH THE SAME SHALL BE SO ADJOURNED.


--------------------------------------------------------------------------------



(D)                                 UPON THE COMPLETION OF ANY SALE OR SALES
PURSUANT HERETO, LENDER, OR AN OFFICER OF ANY COURT EMPOWERED TO DO SO, SHALL
EXECUTE AND DELIVER TO THE ACCEPTED PURCHASER OR PURCHASERS A GOOD AND
SUFFICIENT INSTRUMENT, OR GOOD AND SUFFICIENT INSTRUMENTS, CONVEYING, ASSIGNING
AND TRANSFERRING ALL ESTATE, RIGHT, TITLE AND INTEREST IN AND TO THE PROPERTY
AND RIGHTS SOLD.  BENEFICIARY IS HEREBY IRREVOCABLY APPOINTED THE TRUE AND
LAWFUL ATTORNEY OF TRUSTOR, IN ITS NAME AND STEAD, TO MAKE ALL NECESSARY
CONVEYANCES, ASSIGNMENTS, TRANSFERS AND DELIVERIES OF THE TRUST PROPERTY AND
RIGHTS SO SOLD AND FOR THAT PURPOSE BENEFICIARY MAY EXECUTE ALL NECESSARY
INSTRUMENTS OF CONVEYANCE, ASSIGNMENT AND TRANSFER, AND MAY SUBSTITUTE ONE OR
MORE PERSONS WITH LIKE POWER, TRUSTOR HEREBY RATIFYING AND CONFIRMING ALL THAT
ITS SAID ATTORNEY OR SUCH SUBSTITUTE OR SUBSTITUTES SHALL LAWFULLY DO BY VIRTUE
HEREOF.  ANY SALE OR SALES MADE UNDER OR BY VIRTUE OF THIS PARAGRAPH 10, WHETHER
MADE UNDER THE POWER OF SALE HEREIN GRANTED OR UNDER OR BY VIRTUE OF JUDICIAL
PROCEEDINGS OR OF A JUDGMENT OR DECREE OF FORECLOSURE AND SALE, SHALL OPERATE TO
DIVEST ALL THE ESTATE, RIGHT, TITLE, INTEREST, CLAIM AND DEMAND WHATSOEVER,
WHETHER AT LAW OR IN EQUITY, OF BORROWER IN AND TO THE PROPERTIES AND RIGHTS SO
SOLD, AND SHALL BE A PERPETUAL BAR BOTH AT LAW AND IN EQUITY AGAINST BORROWER
AND AGAINST ANY AND ALL PERSONS CLAIMING OR WHO MAY CLAIM THE SAME, OR ANY PART
THEREOF, FROM, THROUGH OR UNDER BORROWER, SUBJECT ONLY TO SUCH REDEMPTION RIGHTS
AS ARE REQUIRED BY LAW.


(E)                                  TO THE EXTENT PERMITTED BY LAW, UPON ANY
SALE MADE UNDER OR BY VIRTUE OF THIS PARAGRAPH 10, WHETHER MADE UNDER A POWER OF
SALE OR UNDER OR BY VIRTUE OF JUDICIAL PROCEEDINGS OR OF A JUDGMENT OR DECREE OF
FORECLOSURE AND SALE, LENDER MAY BID FOR AND ACQUIRE THE PROPERTY OR ANY PART
THEREOF AND IN LIEU OF PAYING CASH THEREFOR MAY MAKE SETTLEMENT FOR THE PURCHASE
PRICE BY CREDITING UPON THE DEBT THE NET SALES PRICE AFTER DEDUCTING THEREFROM
THE EXPENSES OF THE SALE AND COSTS OF THE ACTION AND ANY OTHER SUMS WHICH LENDER
IS AUTHORIZED TO DEDUCT UNDER THIS SECURITY INSTRUMENT OR ANY OTHER LOAN
DOCUMENT.


(F)                                    NO RECOVERY OF ANY JUDGMENT BY LENDER AND
NO LEVY OF AN EXECUTION UNDER ANY JUDGMENT UPON THE PROPERTY OR UPON ANY OTHER
PROPERTY OF BORROWER SHALL AFFECT IN ANY MANNER OR TO ANY EXTENT THE LIEN OF
THIS SECURITY INSTRUMENT UPON THE PROPERTY OR ANY PART THEREOF, OR ANY LIENS,
RIGHTS, POWERS OR REMEDIES OF LENDER HEREUNDER, BUT SUCH LIENS, RIGHTS, POWERS
AND REMEDIES OF LENDER SHALL CONTINUE UNIMPAIRED AS BEFORE.


(G)                                 TO THE EXTENT PERMITTED BY LAW, LENDER MAY
TERMINATE OR RESCIND ANY PROCEEDING OR OTHER ACTION BROUGHT IN CONNECTION WITH
ITS EXERCISE OF THE REMEDIES PROVIDED IN THIS PARAGRAPH 10 AT ANY TIME BEFORE
THE CONCLUSION THEREOF, AS DETERMINED IN LENDER’S SOLE DISCRETION AND WITHOUT
PREJUDICE TO LENDER.


(H)                                 LENDER MAY RESORT TO ANY REMEDIES AND THE
SECURITY GIVEN BY THIS SECURITY INSTRUMENT OR IN ANY OTHER LOAN DOCUMENT IN
WHOLE OR IN PART, AND IN SUCH PORTIONS AND IN SUCH ORDER AS DETERMINED BY
LENDER’S SOLE DISCRETION.  NO SUCH ACTION SHALL IN ANY WAY BE CONSIDERED A
WAIVER OF ANY RIGHTS, BENEFITS OR REMEDIES EVIDENCED OR PROVIDED BY ANY LOAN
DOCUMENT.  THE FAILURE OF LENDER TO EXERCISE ANY RIGHT, REMEDY OR OPTION
PROVIDED IN ANY LOAN DOCUMENT SHALL NOT BE DEEMED A WAIVER OF SUCH RIGHT, REMEDY
OR OPTION OR OF ANY COVENANT OR OBLIGATION SECURED BY ANY LOAN DOCUMENT.  NO
ACCEPTANCE BY LENDER OF ANY PAYMENT AFTER THE OCCURRENCE OF ANY EVENT OF DEFAULT
AND NO PAYMENT BY LENDER OF ANY OBLIGATION FOR WHICH BORROWER IS LIABLE
HEREUNDER SHALL BE DEEMED TO WAIVE OR CURE ANY EVENT OF DEFAULT, OR BORROWER’S
LIABILITY TO PAY SUCH OBLIGATION.  NO SALE OF ALL OR ANY PORTION OF THE
PROPERTY, NO FORBEARANCE ON THE PART OF LENDER, AND NO EXTENSION OF TIME FOR THE
PAYMENT OF THE WHOLE OR ANY PORTION OF THE DEBT OR ANY OTHER INDULGENCE GIVEN BY
LENDER TO BORROWER, SHALL OPERATE TO RELEASE OR IN ANY MANNER AFFECT


--------------------------------------------------------------------------------



THE INTEREST OF LENDER IN THE REMAINING PROPERTY OR THE LIABILITY OF BORROWER TO
PAY THE DEBT.  NO WAIVER BY LENDER SHALL BE EFFECTIVE UNLESS IT IS IN WRITING
AND THEN ONLY TO THE EXTENT SPECIFICALLY STATED.  ALL COSTS AND EXPENSES OF
LENDER IN EXERCISING ITS RIGHTS AND REMEDIES UNDER THIS PARAGRAPH 10 (INCLUDING
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS TO THE EXTENT PERMITTED BY LAW),
SHALL BE PAID BY BORROWER IMMEDIATELY UPON NOTICE FROM LENDER, WITH INTEREST AT
THE DEFAULT RATE FOR THE PERIOD AFTER NOTICE FROM LENDER, AND SUCH COSTS AND
EXPENSES SHALL CONSTITUTE A PORTION OF THE DEBT AND SHALL BE SECURED BY THIS
SECURITY INSTRUMENT.


(I)                                     THE INTERESTS AND RIGHTS OF LENDER UNDER
THE LOAN DOCUMENTS SHALL NOT BE IMPAIRED BY ANY INDULGENCE, INCLUDING (I) ANY
RENEWAL, EXTENSION OR MODIFICATION WHICH LENDER MAY GRANT WITH RESPECT TO ANY OF
THE DEBT, (II) ANY SURRENDER, COMPROMISE, RELEASE, RENEWAL, EXTENSION, EXCHANGE
OR SUBSTITUTION WHICH LENDER MAY GRANT WITH RESPECT TO THE PROPERTY OR ANY
PORTION THEREOF OR (III) ANY RELEASE OR INDULGENCE GRANTED TO ANY MAKER,
ENDORSER, GUARANTOR OR SURETY OF ANY OF THE DEBT.


11.                                 RIGHT OF ENTRY.  IN ADDITION TO ANY OTHER
RIGHTS OR REMEDIES GRANTED UNDER THIS SECURITY INSTRUMENT, LENDER AND ITS AGENTS
SHALL HAVE THE RIGHT TO ENTER AND INSPECT THE PROPERTY AT ANY REASONABLE TIME
DURING THE TERM OF THIS SECURITY INSTRUMENT.  THE COST OF SUCH INSPECTIONS OR
AUDITS SHALL BE BORNE BY BORROWER SHOULD LENDER DETERMINE THAT AN EVENT OF
DEFAULT EXISTS, INCLUDING THE COST OF ALL FOLLOW UP OR ADDITIONAL INVESTIGATIONS
OR INQUIRIES DEEMED REASONABLY NECESSARY BY LENDER.  THE COST OF SUCH
INSPECTIONS, IF NOT PAID FOR BY BORROWER FOLLOWING DEMAND, MAY BE ADDED TO THE
PRINCIPAL BALANCE OF THE SUMS DUE UNDER THE NOTE AND THIS SECURITY INSTRUMENT
AND SHALL BEAR INTEREST THEREAFTER UNTIL PAID AT THE DEFAULT RATE.


12.                                 SECURITY AGREEMENT.


(A)                                  THIS SECURITY INSTRUMENT IS BOTH A REAL
PROPERTY DEED OF TRUST AND A “SECURITY AGREEMENT” WITHIN THE MEANING OF THE
UCC.  THE PROPERTY INCLUDES BOTH REAL AND PERSONAL PROPERTY AND ALL OTHER RIGHTS
AND INTERESTS, WHETHER TANGIBLE OR INTANGIBLE IN NATURE, OF BORROWER IN THE
PROPERTY.  BORROWER BY EXECUTING AND DELIVERING THIS SECURITY INSTRUMENT HAS
GRANTED AND HEREBY GRANTS TO LENDER, AS SECURITY FOR THE DEBT, A SECURITY
INTEREST IN THE PROPERTY TO THE FULL EXTENT THAT THE PROPERTY MAY BE SUBJECT TO
THE UCC (SUCH PORTION OF THE PROPERTY SO SUBJECT TO THE UCC BEING CALLED IN THIS
PARAGRAPH THE “COLLATERAL”).  THIS SECURITY INSTRUMENT SHALL ALSO CONSTITUTE A
“FIXTURE FILING” FOR THE PURPOSES OF THE UCC AND IS TO BE FILED FOR RECORD IN
THE REAL ESTATE RECORDS WHERE ANY PART OF THE PROPERTY (INCLUDING SAID FIXTURES)
IS SITUATED.  AS SUCH, THIS SECURITY INSTRUMENT COVERS ALL ITEMS OF THE
COLLATERAL THAT ARE OR ARE TO BECOME FIXTURES.  INFORMATION CONCERNING THE
SECURITY INTEREST HEREIN GRANTED MAY BE OBTAINED FROM THE PARTIES AT THE
ADDRESSES OF THE PARTIES SET FORTH IN THE FIRST PARAGRAPH OF THIS SECURITY
INSTRUMENT.  IF AN EVENT OF DEFAULT SHALL OCCUR, LENDER, IN ADDITION TO ANY
OTHER RIGHTS AND REMEDIES WHICH IT MAY HAVE, SHALL HAVE AND MAY EXERCISE
IMMEDIATELY AND WITHOUT DEMAND, ANY AND ALL RIGHTS AND REMEDIES GRANTED TO A
SECURED PARTY UPON DEFAULT UNDER THE UCC, INCLUDING, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE RIGHT TO TAKE POSSESSION OF THE COLLATERAL OR
ANY PART THEREOF, AND TO TAKE SUCH OTHER MEASURES AS LENDER MAY DEEM NECESSARY
FOR THE CARE, PROTECTION AND PRESERVATION OF THE COLLATERAL.  UPON REQUEST OR
DEMAND OF LENDER, BORROWER SHALL AT ITS EXPENSE ASSEMBLE THE COLLATERAL AND MAKE
IT AVAILABLE TO LENDER AT A CONVENIENT PLACE ACCEPTABLE TO LENDER.  BORROWER
SHALL PAY TO LENDER ON DEMAND ANY AND ALL EXPENSES, INCLUDING REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS, INCURRED OR PAID BY LENDER IN PROTECTING THE
INTEREST IN THE COLLATERAL AND IN ENFORCING THE RIGHTS HEREUNDER WITH RESPECT TO
THE COLLATERAL.  ANY NOTICE OF SALE, DISPOSITION OR OTHER INTENDED ACTION BY
LENDER WITH RESPECT TO THE COLLATERAL, SENT TO


--------------------------------------------------------------------------------



BORROWER IN ACCORDANCE WITH THE PROVISIONS HEREOF AT LEAST TEN DAYS PRIOR TO
SUCH ACTION, SHALL CONSTITUTE COMMERCIALLY REASONABLE NOTICE TO BORROWER.  THE
PROCEEDS OF ANY DISPOSITION OF THE COLLATERAL, OR ANY PART THEREOF, MAY BE
APPLIED BY LENDER TO THE PAYMENT OF THE DEBT IN SUCH PRIORITY AND PROPORTIONS AS
LENDER IN ITS SOLE DISCRETION SHALL DEEM PROPER.  IN THE EVENT OF ANY CHANGE IN
NAME, IDENTITY OR STRUCTURE OF BORROWER, BORROWER SHALL NOTIFY LENDER THEREOF
AND PROMPTLY AFTER REQUEST SHALL EXECUTE, FILE AND RECORD SUCH UCC FORMS AS ARE
NECESSARY TO MAINTAIN THE PRIORITY OF LENDER’S LIEN UPON AND SECURITY INTEREST
IN THE COLLATERAL, AND SHALL PAY ALL EXPENSES AND FEES IN CONNECTION WITH THE
FILING AND RECORDING THEREOF.  IF LENDER SHALL REQUIRE THE FILING OR RECORDING
OF ADDITIONAL UCC FORMS OR CONTINUATION STATEMENTS, BORROWER SHALL, PROMPTLY
AFTER REQUEST, EXECUTE, FILE AND RECORD SUCH UCC FORMS OR CONTINUATION
STATEMENTS AS LENDER SHALL DEEM NECESSARY, AND SHALL PAY ALL EXPENSES AND FEES
IN CONNECTION WITH THE FILING AND RECORDING THEREOF, IT BEING UNDERSTOOD AND
AGREED, HOWEVER, THAT NO SUCH ADDITIONAL DOCUMENTS SHALL INCREASE BORROWER’S
OBLIGATIONS UNDER THE LOAN DOCUMENTS.  BORROWER HEREBY IRREVOCABLY APPOINTS
LENDER AS ITS ATTORNEY-IN-FACT, COUPLED WITH AN INTEREST, TO FILE WITH THE
APPROPRIATE PUBLIC OFFICE ON ITS BEHALF ANY FINANCING OR OTHER STATEMENTS SIGNED
ONLY BY LENDER, AS SECURED PARTY, IN CONNECTION WITH THE COLLATERAL COVERED BY
THIS SECURITY INSTRUMENT.


13.                                 ACTIONS AND PROCEEDINGS.  LENDER HAS THE
RIGHT TO APPEAR IN AND DEFEND ANY ACTION OR PROCEEDING BROUGHT WITH RESPECT TO
THE PROPERTY AND TO BRING ANY ACTION OR PROCEEDING, IN THE NAME AND ON BEHALF OF
BORROWER, WHICH LENDER, IN ITS SOLE DISCRETION, DECIDES SHOULD BE BROUGHT TO
PROTECT ITS OR THEIR INTEREST IN THE PROPERTY.  LENDER SHALL, AT ITS OPTION, BE
SUBROGATED TO THE LIEN OF ANY MORTGAGE, DEED OF TRUST OR OTHER SECURITY
INSTRUMENT DISCHARGED IN WHOLE OR IN PART BY THE DEBT, AND ANY SUCH SUBROGATION
RIGHTS SHALL CONSTITUTE ADDITIONAL SECURITY FOR THE PAYMENT OF THE DEBT.


14.                                 MARSHALLING AND OTHER MATTERS.  BORROWER
HEREBY WAIVES, TO THE EXTENT PERMITTED BY LAW, THE BENEFIT OF ALL HOMESTEAD,
APPRAISEMENT, VALUATION, STAY, EXTENSION, REINSTATEMENT AND REDEMPTION LAWS NOW
OR HEREAFTER IN FORCE AND ALL RIGHTS OF MARSHALLING IN THE EVENT OF ANY SALE
HEREUNDER OF THE PROPERTY OR ANY PART THEREOF OR ANY INTEREST THEREIN.  FURTHER,
BORROWER HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS OF REDEMPTION FROM SALE
UNDER ANY ORDER OR DECREE OF FORECLOSURE OF THIS SECURITY INSTRUMENT ON BEHALF
OF BORROWER, AND ON BEHALF OF EACH AND EVERY PERSON ACQUIRING ANY INTEREST IN OR
TITLE TO THE PROPERTY SUBSEQUENT TO THE DATE OF THIS SECURITY INSTRUMENT AND ON
BEHALF OF ALL PERSONS TO THE EXTENT PERMITTED BY APPLICABLE LAW.  THE LIEN OF
THIS SECURITY INSTRUMENT SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT IN
ANY MANNER BE AFFECTED OR IMPAIRED BY ANY ACTS OR OMISSIONS WHATSOEVER OF LENDER
AND, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE LIEN HEREOF SHALL NOT
BE IMPAIRED BY (I) ANY ACCEPTANCE BY LENDER OF ANY OTHER SECURITY FOR ANY
PORTION OF THE DEBT, (II) ANY FAILURE, NEGLECT OR OMISSION ON THE PART OF LENDER
TO REALIZE UPON OR PROTECT ANY PORTION OF THE DEBT OR ANY COLLATERAL SECURITY
THEREFOR OR (III) ANY RELEASE (EXCEPT AS TO THE PROPERTY RELEASED), SALE,
PLEDGE, SURRENDER, COMPROMISE, SETTLEMENT, RENEWAL, EXTENSION, INDULGENCE,
ALTERATION, CHANGING, MODIFICATION OR DISPOSITION OF ANY PORTION OF THE DEBT OR
OF ANY OF THE COLLATERAL SECURITY THEREFOR; AND LENDER MAY FORECLOSE, OR
EXERCISE ANY OTHER REMEDY AVAILABLE TO LENDER UNDER OTHER LOAN DOCUMENTS WITHOUT
FIRST EXERCISING OR ENFORCING ANY OF ITS REMEDIES UNDER THIS SECURITY
INSTRUMENT, AND ANY EXERCISE OF THE RIGHTS AND REMEDIES OF LENDER HEREUNDER
SHALL NOT IN ANY MANNER IMPAIR THE DEBT OR THE LIENS OF ANY OTHER LOAN DOCUMENT
OR ANY OF LENDER’S RIGHTS AND REMEDIES THEREUNDER.


15.                                 NOTICES.  ALL NOTICES, CONSENTS, APPROVALS
AND REQUESTS REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING, AND SHALL BE
SENT, AND SHALL BE DEEMED EFFECTIVE, AS PROVIDED IN THE LOAN AGREEMENT.


--------------------------------------------------------------------------------



16.                                 INAPPLICABLE PROVISIONS.  IF ANY TERM,
COVENANT OR CONDITION OF THIS SECURITY INSTRUMENT IS HELD TO BE INVALID, ILLEGAL
OR UNENFORCEABLE IN ANY RESPECT, THIS SECURITY INSTRUMENT SHALL BE CONSTRUED
WITHOUT SUCH PROVISION.


17.                                 HEADINGS.  THE PARAGRAPH HEADINGS IN THIS
SECURITY INSTRUMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO BE
CONSTRUED AS DEFINING OR LIMITING, IN ANY WAY, THE SCOPE OR INTENT OF THE
PROVISIONS HEREOF.


18.                                 DUPLICATE ORIGINALS.  THIS SECURITY
INSTRUMENT MAY BE EXECUTED IN ANY NUMBER OF DUPLICATE ORIGINALS AND EACH SUCH
DUPLICATE ORIGINAL SHALL BE DEEMED TO BE AN ORIGINAL.


19.                                 DEFINITIONS.  UNLESS THE CONTEXT CLEARLY
INDICATES A CONTRARY INTENT OR UNLESS OTHERWISE SPECIFICALLY PROVIDED HEREIN,
WORDS USED IN THIS SECURITY INSTRUMENT MAY BE USED INTERCHANGEABLY IN SINGULAR
OR PLURAL FORM; AND THE WORD “BORROWER” SHALL MEAN “EACH BORROWER AND ANY
SUBSEQUENT OWNER OR OWNERS OF A FEE INTEREST IN THE PROPERTY OR ANY PART
THEREOF, OR ANY SUBSEQUENT OWNER OR OWNERS OF A LEASEHOLD INTEREST UNDER EACH
GROUND LEASE, THE WORD “LENDER” SHALL MEAN “LENDER AND ANY SUBSEQUENT HOLDER OF
THE NOTE,” THE WORDS “PROPERTY” SHALL INCLUDE ANY PORTION OF THE PROPERTY AND
ANY INTEREST THEREIN, THE WORD “INCLUDING” MEANS “INCLUDING BUT NOT LIMITED TO”
AND THE WORDS “ATTORNEYS’ FEES” SHALL INCLUDE ANY AND ALL ATTORNEYS’ FEES,
PARALEGAL AND LAW CLERK FEES, INCLUDING FEES AT THE PRE-TRIAL, TRIAL AND
APPELLATE LEVELS INCURRED OR PAID BY LENDER IN PROTECTING ITS INTEREST IN THE
PROPERTY AND COLLATERAL AND ENFORCING ITS RIGHTS HEREUNDER.


20.                                 HOMESTEAD.  BORROWER HEREBY WAIVES AND
RENOUNCES ALL HOMESTEAD AND EXEMPTION RIGHTS PROVIDED BY THE CONSTITUTION AND
THE LAWS OF THE UNITED STATES AND OF ANY STATE, IN AND TO THE PROPERTY AS
AGAINST THE COLLECTION OF THE DEBT, OR ANY PART THEREOF.


21.                                 ASSIGNMENTS.  LENDER SHALL HAVE THE RIGHT TO
ASSIGN OR TRANSFER ITS RIGHTS UNDER THIS SECURITY INSTRUMENT IN CONNECTION WITH
ANY TRANSFER OF ITS INTEREST IN THE LOAN, OR ANY PORTION THEREOF, IN ACCORDANCE
WITH THE LOAN AGREEMENT.  ANY ASSIGNEE OR TRANSFEREE SHALL BE ENTITLED TO ALL
THE BENEFITS AFFORDED LENDER UNDER THIS SECURITY INSTRUMENT.


22.                                 WAIVER OF JURY TRIAL.  BORROWER AND BY ITS
FUNDING OF THE LOAN, LENDER, HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
SECURITY INSTRUMENT OR ANY OTHER LOAN DOCUMENT, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE.  EITHER PARTY HERETO IS HEREBY AUTHORIZED
TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF
THIS WAIVER BY BORROWER.


23.                                 CONSENTS.  ANY CONSENT OR APPROVAL BY LENDER
IN ANY SINGLE INSTANCE SHALL NOT BE DEEMED OR CONSTRUED TO BE LENDER’S CONSENT
OR APPROVAL IN ANY LIKE MATTER ARISING AT A SUBSEQUENT DATE, AND THE FAILURE OF
LENDER TO PROMPTLY EXERCISE ANY RIGHT, POWER, REMEDY,


--------------------------------------------------------------------------------



CONSENT OR APPROVAL PROVIDED HEREIN OR AT LAW OR IN EQUITY SHALL NOT CONSTITUTE
OR BE CONSTRUED AS A WAIVER OF THE SAME NOR SHALL LENDER BE ESTOPPED FROM
EXERCISING SUCH RIGHT, POWER, REMEDY, CONSENT OR APPROVAL AT A LATER DATE.  ANY
CONSENT OR APPROVAL REQUESTED OF AND GRANTED BY LENDER PURSUANT HERETO SHALL BE
NARROWLY CONSTRUED TO BE APPLICABLE ONLY TO BORROWER AND THE MATTER IDENTIFIED
IN SUCH CONSENT OR APPROVAL AND NO THIRD PARTY SHALL CLAIM ANY BENEFIT BY REASON
THEREOF, AND ANY SUCH CONSENT OR APPROVAL SHALL NOT BE DEEMED TO CONSTITUTE
LENDER A VENTURER OR PARTNER WITH BORROWER NOR SHALL PRIVITY OF CONTRACT BE
PRESUMED TO HAVE BEEN ESTABLISHED WITH ANY SUCH THIRD PARTY.  IF LENDER DEEMS IT
TO BE IN ITS BEST INTEREST TO RETAIN ASSISTANCE OF PERSONS, FIRMS OR
CORPORATIONS (INCLUDING ATTORNEYS, TITLE INSURANCE COMPANIES, APPRAISERS,
ENGINEERS AND SURVEYORS) WITH RESPECT TO A REQUEST FOR CONSENT OR APPROVAL,
BORROWER SHALL REIMBURSE LENDER FOR ALL COSTS REASONABLY INCURRED IN CONNECTION
WITH THE EMPLOYMENT OF SUCH PERSONS, FIRMS OR CORPORATIONS.


24.                                 EMPLOYEE BENEFIT PLAN.  DURING THE TERM OF
THIS SECURITY INSTRUMENT, UNLESS LENDER SHALL HAVE PREVIOUSLY CONSENTED IN
WRITING, (I) BORROWER SHALL TAKE NO ACTION THAT WOULD CAUSE IT TO BECOME AN
“EMPLOYEE BENEFIT PLAN” AS DEFINED IN 29 C.F.R. SECTION 2510.3-101, OR “ASSETS
OF A GOVERNMENTAL PLAN” SUBJECT TO REGULATION UNDER THE STATE STATUTES, AND
(II) BORROWER SHALL NOT SELL, ASSIGN OR TRANSFER THE PROPERTY, OR ANY PORTION
THEREOF OR INTEREST THEREIN, TO ANY TRANSFEREE THAT DOES NOT EXECUTE AND DELIVER
TO LENDER ITS WRITTEN ASSUMPTION OF THE OBLIGATIONS OF THIS COVENANT.  BORROWER
SHALL PROTECT, DEFEND, INDEMNIFY AND HOLD LENDER HARMLESS FROM AND AGAINST ALL
LOSS, COST, DAMAGE AND EXPENSE (INCLUDING ALL ATTORNEYS’ FEES, EXCISE TAXES AND
COSTS OF CORRECTING ANY PROHIBITED TRANSACTION OR OBTAINING AN APPROPRIATE
EXEMPTION) THAT LENDER MAY INCUR AS A RESULT OF BORROWER’S BREACH OF THIS
COVENANT.  THIS COVENANT AND INDEMNITY SHALL SURVIVE THE EXTINGUISHMENT OF THE
LIEN OF THIS SECURITY INSTRUMENT BY FORECLOSURE OR ACTION IN LIEU THEREOF;
FURTHERMORE, THE FOREGOING INDEMNITY SHALL SUPERSEDE ANY LIMITATIONS ON
BORROWER’S LIABILITY UNDER ANY OF THE LOAN DOCUMENTS.


25.                                 LOAN REPAYMENT AND DEFEASANCE.  THE LIEN OF
THIS SECURITY INSTRUMENT SHALL BE TERMINATED, RELEASED AND RECONVEYED OF RECORD
BY LENDER PRIOR TO THE MATURITY DATE ONLY IN ACCORDANCE WITH THE TERMS AND
PROVISIONS SET FORTH IN THE LOAN AGREEMENT.


26.                                 GOVERNING LAW.  THIS SECURITY INSTRUMENT
SHALL BE GOVERNED BY, AND BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE
IN WHICH THE PROPERTY IS LOCATED WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS
THEREOF.


27.                                 EXCULPATION.  THE LIABILITY OF BORROWER
HEREUNDER IS LIMITED PURSUANT TO SECTION 10.1 OF THE LOAN AGREEMENT.


28.                                 COUNTERPARTS.  THIS SECURITY INSTRUMENT MAY
BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND
DELIVERED SHALL BE AN ORIGINAL, BUT ALL OF WHICH SHALL TOGETHER CONSTITUTE ONE
AND THE SAME INSTRUMENT.


29.                                 JOINT AND SEVERAL.  EACH PERSON CONSTITUTING
BORROWER HEREUNDER SHALL HAVE JOINT AND SEVERAL LIABILITY FOR THE OBLIGATIONS OF
BORROWER HEREUNDER EXCEPT AS OTHERWISE PROVIDED IN THE LOAN DOCUMENTS.


30.                                 TRUSTEE; SUCCESSOR TRUSTEE.  TRUSTEE SHALL
NOT BE LIABLE FOR ANY ERROR OF JUDGMENT OR ACT DONE BY TRUSTEE, OR BE OTHERWISE
RESPONSIBLE OR ACCOUNTABLE UNDER ANY CIRCUMSTANCES WHATSOEVER, EXCEPT IF THE
RESULT OF TRUSTEE’S GROSS NEGLIGENCE OR WILLFUL


--------------------------------------------------------------------------------



MISCONDUCT.  TRUSTEE SHALL NOT BE PERSONALLY LIABLE IN CASE OF ENTRY BY HIM OR
ANYONE ACTING BY VIRTUE OF THE POWERS HEREIN GRANTED HIM UPON THE TRUST PROPERTY
FOR DEBTS CONTRACTED OR LIABILITY OR DAMAGES OR DAMAGES INCURRED IN THE
MANAGEMENT OR OPERATION OF THE TRUST PROPERTY.  TRUSTEE SHALL HAVE THE RIGHT TO
RELY ON ANY INSTRUMENT, DOCUMENT OR SIGNATURE AUTHORIZING OR SUPPORTING ANY
ACTION TAKEN OR PROPOSED TO BE TAKEN BY HIM HEREUNDER OR BELIEVED BY HIM TO BE
GENUINE.  TRUSTEE SHALL BE ENTITLED TO REIMBURSEMENT FOR ACTUAL EXPENSES
INCURRED BY HIM IN THE PERFORMANCE OF HIS DUTIES HEREUNDER AND TO REASONABLE
COMPENSATION FOR SUCH OF HIS SERVICES HEREUNDER AS SHALL BE RENDERED.  TRUSTOR
WILL, FROM TIME TO TIME, REIMBURSE TRUSTEE FOR AND SAVE AND HOLD HIM HARMLESS
FROM AND AGAINST ANY AND ALL LOSS, COST, LIABILITY, DAMAGE AND REASONABLE
EXPENSE WHATSOEVER INCURRED BY HIM IN THE PERFORMANCE OF HIS DUTIES.  ALL MONIES
RECEIVED BY TRUSTEE SHALL, UNTIL USED OR APPLIED AS HEREIN PROVIDED, BE HELD IN
TRUST FOR THE PURPOSES FOR WHICH THEY WERE RECEIVED, BUT NEED NOT BE SEGREGATED
IN ANY MANNER FROM ANY OTHER MONIES (EXCEPT TO THE EXTENT REQUIRED BY LAW) AND
TRUSTEE SHALL BE UNDER NO LIABILITY FOR INTEREST ON ANY MONIES RECEIVED BY HIM
HEREUNDER.  TRUSTEE MAY RESIGN BY GIVING OF NOTICE OF SUCH RESIGNATION IN
WRITING TO BENEFICIARY.  IF TRUSTEE SHALL DIE, RESIGN OR BECOME DISQUALIFIED
FROM ACTING IN THE EXECUTION OF THIS TRUST OR SHALL FAIL OR REFUSE TO EXERCISE
THE SAME WHEN REQUESTED BY BENEFICIARY OR IF FOR ANY OR NO REASON AND WITHOUT
CAUSE BENEFICIARY SHALL PREFER TO APPOINT A SUBSTITUTE TRUSTEE TO ACT INSTEAD OF
THE ORIGINAL TRUSTEE NAMED HEREIN, OR ANY PRIOR SUCCESSOR OR SUBSTITUTE TRUSTEE,
BENEFICIARY SHALL, WITHOUT ANY FORMALITY OR NOTICE TO TRUSTOR OR ANY OTHER
PERSON, HAVE FULL POWER TO APPOINT A SUBSTITUTE TRUSTEE AND, IF BENEFICIARY SO
ELECTS, SEVERAL SUBSTITUTE TRUSTEES IN SUCCESSION WHO SHALL SUCCEED TO ALL THE
ESTATE, RIGHTS, POWERS AND DUTIES OF THE AFORENAMED TRUSTEE.  EACH APPOINTMENT
AND SUBSTITUTION SHALL BE EVIDENCED BY AN INSTRUMENT IN WRITING WHICH SHALL
RECITE THE PARTIES TO, AND THE BOOK AND PAGE OF RECORD OF, THIS SECURITY
INSTRUMENT, AND THE DESCRIPTION OF THE REAL PROPERTY HEREIN DESCRIBED, WHICH
INSTRUMENT, EXECUTED AND ACKNOWLEDGED BY BENEFICIARY, SHALL (I) BE CONCLUSIVE
PROOF OF THE PROPER SUBSTITUTION AND APPOINTMENT OF SUCH SUCCESSOR TRUSTEE OR
TRUSTEES, (II) DULY ASSIGN AND TRANSFER ALL THE ESTATES, PROPERTIES, RIGHTS,
POWERS AND TRUSTS OF TRUSTEE SO CEASING TO ACT AND (III) BE NOTICE OF SUCH
PROPER SUBSTITUTION AND APPOINTMENT TO ALL PARTIES IN INTEREST.  IN ADDITION,
SUCH TRUSTEE CEASING TO ACT SHALL DULY ASSIGN, TRANSFER, AND DELIVER ANY OF THE
PROPERTY AND MONIES HELD BY TRUSTEE TO THE SUCCESSOR TRUSTEE SO APPOINTED IN ITS
OR HIS PLACE.  THE TRUSTEE MAY ACT IN THE EXECUTION OF THIS TRUST AND MAY
AUTHORIZE ONE OR MORE PARTIES TO ACT ON HIS BEHALF TO PERFORM THE MINISTERIAL
FUNCTIONS REQUIRED OF HIM HEREUNDER, INCLUDING WITHOUT LIMITATION, THE
TRANSMITTAL AND POSTING OF ANY NOTICES AND IT SHALL NOT BE NECESSARY FOR ANY
TRUSTEE TO BE PRESENT IN PERSON AT ANY FORECLOSURE SALE.


PART II - CALIFORNIA PROVISIONS


31.                                 PRINCIPLES OF CONSTRUCTION.  IN THE EVENT OF
ANY INCONSISTENCIES BETWEEN THE TERMS AND CONDITIONS OF THIS PART II AND THE
TERMS AND CONDITIONS OF THIS SECURITY INSTRUMENT, THE TERMS AND CONDITIONS OF
THIS PART II SHALL CONTROL AND BE BINDING.


32.                                 GRANT IN TRUST.  THE WORDS “AND RIGHT OF
ENTRY AND POSSESSION,” ARE ADDED FOLLOWING THE WORDS “LENDER, WITH POWER OF
SALE” IN THE FOURTH (4TH) RECITAL PARAGRAPH.


33.                                 SECURITY AGREEMENT.  SECTION 12 OF THIS
SECURITY INSTRUMENT ENTITLED “SECURITY AGREEMENT” IS HEREBY DELETED AND THE
FOLLOWING IS SUBSTITUTED THEREFOR:


--------------------------------------------------------------------------------


“This Security Instrument is both a real property deed of trust and a “security
agreement” within the meaning of the Uniform Commercial Code and is being
recorded as a fixture filing.  With respect to said fixture filing, (i) the
debtor is Borrower, and Borrower’s name and address appear in the first
paragraph of this Security Instrument, and (ii) the secured party is Lender, and
Lender’s name and address appear in the first paragraph of the Security
Instrument. The Property includes both real and personal property and all other
rights and interests, whether tangible or intangible in nature, of Borrower in
the Property.  By executing and delivering this Security Instrument, Borrower
hereby grants to Lender and Trustee, as security for the Obligations
(hereinafter defined), a security interest in the Personal Property, the
Accounts and the Account Collateral; including the right, title and interest of
Borrower in and to all “accounts”, “deposit accounts”, “chattel paper”,
“equipment”, “fixtures”, “inventory”, “general intangibles” and “goods” (as such
terms are defined in the Uniform Commercial Code) to the full extent that the
Personal Property, the Accounts and the Account Collateral may be subject to the
Uniform Commercial Code.


34.                                 CONDITIONS TO GRANT.  THE PORTION OF THE
PARAGRAPH BEGINNING “PROVIDED, HOWEVER” APPEARING IN THE PARAGRAPH IMMEDIATELY
PRECEDING THE PARAGRAPH “AND BORROWER REPRESENTS AND WARRANTS TO AND COVENANTS
AND AGREES WITH LENDER AS FOLLOWS:” IN THIS SECURITY INSTRUMENT IS HEREBY
DELETED IN ITS ENTIRETY AND THE FOLLOWING LANGUAGE IS SUBSTITUTED THEREFOR:

PROVIDED, HOWEVER, upon written request of Lender stating that all sums secured
hereby have been paid, that Borrower has complied with each and every covenant
and condition set forth herein and in the Note, and upon the surrendering of
this Security Instrument and the Note to Trustee for cancellation and retention
and upon payment by Borrower of Trustee’s fees, Trustee shall reconvey to
Borrower, or to the person or persons legally entitled thereto, without
warranty, any portion of the estate hereby granted and then held hereunder.  The
recitals in such reconveyance of any matters or facts shall be conclusive proof
of the truthfulness thereof.  The grantee in any reconveyance may be described
as “the person or persons legally entitled thereto”.

[NO FURTHER TEXT ON THIS PAGE]

 


--------------------------------------------------------------------------------



35            [SECTION 7 OF THIS SECURITY INSTRUMENT ENTITLED “FURTHER ACTS,
ETC.” IS HEREBY MODIFIED TO ADD THE FOLLOWING WORDS TO THE END OF THE SECOND
SENTENCE AFTER THE WORDS “. . .OF THE SECURITY INTEREST IN THE PROPERTY.”

“, including, without limitation, an indication or description of the collateral
as “all personal property” or “all assets” of Borrower, in each case, whether
now owned or hereafter acquired.”]


36.           POWER OF SALE.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT, LENDER, ITS SUCCESSORS AND ASSIGNS, IN ADDITION TO ALL
OTHER RIGHTS AND REMEDIES UNDER THIS SECURITY INSTRUMENT AND THE OTHER LOAN
DOCUMENTS, MAY ELECT TO CAUSE THE PROPERTY OR ANY PART THEREOF TO BE SOLD AS
FOLLOWS:


(A)           LENDER MAY PROCEED AS IF ALL OF THE PROPERTY WERE REAL PROPERTY,
IN ACCORDANCE WITH SUBPARAGRAPH (C) BELOW, OR LENDER MAY ELECT TO TREAT ANY OF
THE PROPERTY WHICH CONSISTS OF A RIGHT IN ACTION OR WHICH IS PROPERTY THAT CAN
BE SEVERED FROM THE LAND WITHOUT CAUSING STRUCTURAL DAMAGE THERETO AS IF THE
SAME WERE PERSONAL PROPERTY, AND DISPOSE OF THE SAME IN ACCORDANCE WITH 12(A),
SEPARATE AND APART FROM THE SALE OF REAL PROPERTY, THE REMAINDER OF THE PROPERTY
BEING TREATED AS REAL PROPERTY.


(B)           LENDER MAY CAUSE ANY SUCH SALE OR OTHER DISPOSITION TO BE
CONDUCTED IMMEDIATELY FOLLOWING THE EXPIRATION OF ANY GRACE PERIOD, IF ANY,
HEREIN PROVIDED (OR IMMEDIATELY UPON THE EXPIRATION OF ANY REDEMPTION PERIOD
REQUIRED BY LAW) OR LENDER MAY DELAY ANY SUCH SALE OR OTHER DISPOSITION FOR SUCH
PERIOD OF TIME AS LENDER DEEMS TO BE IN ITS BEST INTEREST. SHOULD LENDER DESIRE
THAT MORE THAN ONE SUCH SALE OR OTHER DISPOSITION BE CONDUCTED, LENDER MAY AT
ITS OPTION, CAUSE THE SAME TO BE CONDUCTED SIMULTANEOUSLY, OR SUCCESSIVELY ON
THE SAME DAY, OR AT SUCH DIFFERENT DAYS OR TIMES AND IN SUCH ORDER AS LENDER MAY
DEEM TO BE IN ITS BEST INTEREST.


(C)           LENDER MAY ELECT TO SELL THE PROPERTY WHICH IS REAL PROPERTY OR
WHICH LENDER HAS ELECTED TO TREAT AS REAL PROPERTY, UPON SUCH ELECTION LENDER OR
TRUSTEE SHALL GIVE SUCH NOTICE OF DEFAULT AND ELECTION TO SELL AS MAY THEN BE
REQUIRED BY LAW.  THEREAFTER, UPON THE EXPIRATION OF SUCH TIME AND THE GIVING OF
SUCH NOTICE OF SALE AS  MAY THEN BE REQUIRED BY LAW, TRUSTEE, AT THE TIME AND
PLACE SPECIFIED IN THE NOTICE OF SALE, SHALL SELL SUCH PROPERTY, OR ANY PORTION
THEREOF SPECIFIED BY LENDER, AT PUBLIC AUCTION TO THE HIGHEST BIDDER FOR CASH IN
LAWFUL MONEY OF THE UNITED STATES, SUBJECT, HOWEVER, TO THE PROVISIONS OF
SUBPARAGRAPH (H) HEREOF.  TRUSTEE FOR GOOD CAUSE MAY, AND UPON REQUEST OF LENDER
SHALL, FROM TIME TO TIME, POSTPONE THE SALE BY PUBLIC ANNOUNCEMENT THEREOF AT
THE TIME AND PLACE NOTICED THEREFOR.  IF THE PROPERTY CONSISTS OF SEVERAL LOTS
OR PARCELS, LENDER MAY DESIGNATE THE ORDER IN WHICH SUCH LOTS OR PARCELS SHALL
BE OFFERED FOR SALE OR SOLD.  ANY PERSON, INCLUDING BORROWER, TRUSTEE OR LENDER,
MAY PURCHASE AT THE SALE.  UPON ANY SALE TRUSTEE SHALL EXECUTE AND DELIVER TO
THE PURCHASER OR PURCHASERS A DEED OR DEEDS CONVEYING THE PROPERTY SO SOLD, BUT
WITHOUT ANY COVENANT OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WHEREUPON SUCH
PURCHASER OR PURCHASERS SHALL BE LET INTO IMMEDIATE POSSESSION.


(D)           IN THE EVENT OF A SALE OR OTHER DISPOSITION OF ANY SUCH PROPERTY,
OR ANY PART THEREOF, AND THE EXECUTION OF A DEED OR OTHER CONVEYANCE, PURSUANT
THERETO, THE RECITALS THEREIN OF


--------------------------------------------------------------------------------



FACTS, SUCH AS A DEFAULT, THE GIVING OF NOTICE OF DEFAULT AND NOTICE OF SALE,
DEMAND THAT SUCH SALE SHOULD BE MADE, POSTPONEMENT OF SALE, TERMS OF SALE, SALE,
PURCHASER, PAYMENT OF PURCHASE MONEY, AND ANY OTHER FACT AFFECTING THE
REGULARITY OR VALIDITY OF SUCH SALE OR DISPOSITION, SHALL BE CONCLUSIVE PROOF OF
THE TRUTH OF SUCH FACTS; AND ANY SUCH DEED OF CONVEYANCE SHALL BE CONCLUSIVE
AGAINST ALL PERSONS AS TO SUCH FACTS RECITED THEREIN.


(C)           LENDER AND/OR TRUSTEE SHALL APPLY THE PROCEEDS OF ANY SALE OR
DISPOSITION HEREUNDER TO PAYMENT OF THE FOLLOWING:  (1)  THE EXPENSES OF SUCH
SALE OR DISPOSITION TOGETHER WITH TRUSTEE'S FEES AND REASONABLE ATTORNEYS' FEES,
AND THE ACTUAL COST OF PUBLISHING, RECORDING, MAILING AND POSTING NOTICE; (2)
THE COST OF ANY SEARCH AND/OR OTHER EVIDENCE OF TITLE PROCURED IN CONNECTION
THEREWITH AND TRANSFER TAX ON ANY DEED OR CONVEYANCE; (3) ALL SUMS EXPENDED
UNDER THE TERMS HEREOF, NOT THEN REPAID, WITH ACCRUED INTEREST IN THE AMOUNT
PROVIDED HEREIN; (4) ALL OTHER SUMS SECURED HEREBY IN ACCORDANCE WITH SECTION
10(B); AND (5) THE REMAINDER IF ANY TO THE PERSON OR PERSONS LEGALLY ENTITLED
THERETO.


(F)            THE ACKNOWLEDGMENT OF THE RECEIPT OF THE PURCHASE MONEY,
CONTAINED IN ANY DEED OR CONVEYANCE EXECUTED AS AFORESAID, SHALL BE SUFFICIENT
DISCHARGE FROM ALL OBLIGATIONS TO SEE TO THE PROPER APPLICATION OF THE
CONSIDERATION THEREFOR.


(G)           BORROWER HEREBY EXPRESSLY WAIVES ANY RIGHT WHICH IT MAY HAVE TO
DIRECT THE ORDER IN WHICH ANY OF THE PROPERTY SHALL BE SOLD IN THE EVENT OF ANY
SALE OR SALES PURSUANT HERETO.


(H)           UPON ANY SALE OF THE PROPERTY, WHETHER MADE UNDER A POWER OF SALE
HEREIN GRANTED OR PURSUANT TO JUDICIAL PROCEEDINGS, IF THE HOLDER OF THE NOTE IS
A PURCHASER AT SUCH SALE, IT SHALL BE ENTITLED TO USE AND APPLY ALL OR ANY
PORTION OF THE INDEBTEDNESS THEN SECURED HEREBY FOR OR IN SETTLEMENT OR PAYMENT
OF ALL OR ANY PORTION OF THE PURCHASE PRICE OF THE PROPERTY PURCHASED, AND, IN
SUCH CASE, THIS SECURITY INSTRUMENT, THE NOTE AND DOCUMENTS EVIDENCING
EXPENDITURES SECURED HEREBY SHALL BE PRESENTED TO THE PERSON CONDUCTING THE SALE
IN ORDER THAT THE AMOUNT OF SAID INDEBTEDNESS SO USED OR APPLIED MAY BE CREDITED
THEREON AS HAVING BEEN PAID.


(I)            NO REMEDY HEREIN CONFERRED UPON OR RESERVED TO TRUSTEE OR LENDER
IS INTENDED TO BE EXCLUSIVE OF ANY OTHER REMEDY HEREIN OR BY LAW PROVIDED, BUT
EACH SHALL BE CUMULATIVE AND SHALL BE IN ADDITION TO EVERY OTHER REMEDY GIVEN
HEREUNDER OR NOW OR HEREAFTER EXISTING AT LAW OR IN EQUITY OR BY STATUTE.  EVERY
POWER OR REMEDY GIVEN BY THIS INSTRUMENT TO TRUSTEE OR LENDER, OR TO WHICH
EITHER OF THEM MAY BE OTHERWISE ENTITLED, MAY BE EXERCISED FROM TIME TO TIME AND
AS OFTEN AS MAY BE DEEMED EXPEDIENT BY TRUSTEE OR LENDER, AND EITHER OF THEM MAY
PURSUE INCONSISTENT REMEDIES.  IF THERE EXISTS ADDITIONAL SECURITY FOR THE
PERFORMANCE OF THE OBLIGATIONS SECURED HEREBY, THE HOLDER OF THE NOTE, AT ITS
SOLE OPTION AND WITHOUT LIMITING OR AFFECTING ANY RIGHTS OR REMEDIES HEREUNDER,
MAY EXERCISE ANY OF THE RIGHTS AND REMEDIES TO WHICH IT MAY BE ENTITLED
HEREUNDER EITHER CONCURRENTLY WITH WHATEVER OTHER RIGHTS IT MAY HAVE IN
CONNECTION WITH SUCH OTHER SECURITY OR IN SUCH ORDER AS IT MAY DETERMINE.


(J)            BORROWER HEREBY REQUESTS THAT EVERY NOTICE OF DEFAULT AND EVERY
NOTICE OF SALE BE DELIVERED TO BORROWER AT 15601 DALLAS PARKWAY, SUITE 600,
ADDISON, TEXAS 75001, EXCEPT AS OTHERWISE REQUIRED BY STATUTE. BORROWER MAY,
FROM TIME TO TIME, CHANGE THE ADDRESS TO WHICH NOTICE OF DEFAULT AND SALE
HEREUNDER SHALL BE SENT BY BOTH FILING A REQUEST THEREFORE, IN THE MANNER
PROVIDED BY THE CALIFORNIA CIVIL CODE, SECTION 2924B, AND SENDING A COPY OF SUCH


--------------------------------------------------------------------------------



REQUEST TO LENDER, ITS SUCCESSORS OR ASSIGNS IN ACCORDANCE WITH THE PROVISIONS
OF SECTION 15 HEREOF.


37            OTHER REMEDIES.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT, LENDER, IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES UNDER
THIS SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS, MAY DO ANY OR ALL OF THE
FOLLOWING:


(A)           HAVE A RECEIVER APPOINTED TO ENTER INTO POSSESSION OF THE
PROPERTY, LEASE THE PROPERTY, COLLECT THE RENTS AND APPLY THEM AS THE
APPROPRIATE COURT MAY DIRECT.  LENDER SHALL BE ENTITLED TO THE APPOINTMENT OF A
RECEIVER WITHOUT THE NECESSITY OF PROVING EITHER THE INADEQUACY OF THE SECURITY
OR THE INSOLVENCY OF BORROWER.  BORROWER SHALL BE DEEMED TO HAVE CONSENTED TO
THE APPOINTMENT OF THE RECEIVER.  THE COLLECTION OR RECEIPT OF ANY OF THE RENTS
BY LENDER OR ANY RECEIVER SHALL NOT AFFECT OR CURE ANY EVENT OF DEFAULT. 
LENDER’S RIGHTS HEREUNDER INCLUDE ITS RIGHTS UNDER CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 564, AS SUCH SECTION MAY BE AMENDED FROM TIME TO TIME; AND/OR


(B)           IN ACCORDANCE WITH CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 736,
AS SUCH SECTION MAY BE AMENDED FROM TIME TO TIME, LENDER MAY BRING AN ACTION FOR
BREACH OF CONTACT AGAINST BORROWER FOR BREACH OF ANY “ENVIRONMENTAL PROVISION”
(AS SUCH TERM IS DEFINED IN SUCH SECTION) MADE BY BORROWER HEREIN OR IN ANY
OTHER LOAN DOCUMENT, FOR THE RECOVERY OF DAMAGES AND/OR FOR THE ENFORCEMENT OF
THE ENVIRONMENTAL PROVISIONS; AND/OR


(C)           IN ACCORDANCE WITH CALIFORNIA CODE OF CIVIL PROCEDURE SECTION
726.5, AS SUCH SECTION MAY BE AMENDED FROM TIME TO TIME, LENDER MAY WAIVE THE
SECURITY OF THIS SECURITY INSTRUMENT AS TO ANY PARCEL OF REAL PROPERTY THAT IS
“ENVIRONMENTALLY IMPAIRED” OR IS AN “AFFECTED PARCEL” (AS SUCH TERMS ARE DEFINED
IN SUCH SECTION), AND AS TO ANY PERSONAL PROPERTY ATTACHED TO SUCH PARCEL, AND
THEREAFTER EXERCISE AGAINST BORROWER, TO THE EXTENT PERMITTED BY SUCH SECTION
726.5, THE RIGHTS AND REMEDIES OF AN UNSECURED CREDITOR, INCLUDING REDUCTION OF
LENDER’S CLAIM AGAINST BORROWER TO JUDGMENT, AND ANY OTHER RIGHTS AND REMEDIES
PERMITTED BY LAW.  BORROWER AND LENDER ACKNOWLEDGE THAT PURSUANT TO CALIFORNIA
CODE OF CIVIL PROCEDURE SECTION 726.5, LENDER’S RIGHTS UNDER THIS PARAGRAPH ARE
LIMITED TO INSTANCES IN WHICH BORROWER OR ANY AFFILIATE, AGENT, CO-TENANT,
PARTNER OR JOINT VENTURER OF BORROWER EITHER (I) CAUSED, CONTRIBUTED TO,
PERMITTED OR ACQUIESCED IN THE RELEASE (AS DEFINED IN SUCH SECTION 726.5) OR
THREATENED RELEASE PRIOR TO THE EXECUTION AND DELIVERY OF THIS SECURITY
INSTRUMENT AND FAILED TO DISCLOSE SUCH RELEASE OR THREATENED RELEASE TO LENDER
IN WRITING AFTER LENDER’S WRITTEN REQUEST FOR INFORMATION CONCERNING THE
ENVIRONMENTAL CONDITION OF THE PROPERTY, UNLESS LENDER OTHERWISE OBTAINED ACTUAL
KNOWLEDGE OF SUCH RELEASE OR THREATENED RELEASE PRIOR TO THE EXECUTION AND
DELIVERY OF THIS SECURITY INSTRUMENT.


38.           NO MERGER.  IN THE EVENT THAT LENDER SHOULD BECOME THE OWNER OF
THE PROPERTY, THERE SHALL BE NO MERGER OF THE ESTATE CREATED BY THIS SECURITY
INSTRUMENT WITHIN THE FEE ESTATE IN THE PROPERTY.


39.           CONCERNING THE TRUSTEE:


(A)           TRUSTEE ACCEPTS THE TRUST CREATED BY THIS SECURITY INSTRUMENT WHEN
THIS SECURITY INSTRUMENT, DULY EXECUTED AND ACKNOWLEDGED, IS MADE A PUBLIC
RECORD AS PROVIDED BY LAW.


--------------------------------------------------------------------------------



(B)           TRUSTEE IS NOT OBLIGATED TO NOTIFY ANY PARTY HERETO OF PENDING
SALE UNDER ANY OTHER DEED OF TRUST OR OF ANY ACTION OR PROCEEDING IN WHICH
BORROWER, LENDER OR TRUSTEE SHALL BE A PARTY, UNLESS BROUGHT BY TRUSTEE. 


(C)           TRUSTEE SHALL BE UNDER NO DUTY TO TAKE ANY ACTION HEREUNDER EXCEPT
AS EXPRESSLY REQUIRED HEREUNDER OR BY LAW, OR TO PERFORM ANY ACT WHICH WOULD
INVOLVE TRUSTEE IN ANY EXPENSE OR LIABILITY OR TO INSTITUTE OR DEFEND ANY SUIT
IN RESPECT HEREOF, UNLESS PROPERLY INDEMNIFIED TO TRUSTEE’S REASONABLE
SATISFACTION.  TRUSTEE, BY ACCEPTANCE OF THIS SECURITY INSTRUMENT, COVENANTS TO
PERFORM AND FULFILL THE TRUSTS HEREIN CREATED, BEING LIABLE, HOWEVER, ONLY FOR
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AND HEREBY WAIVES ANY STATUTORY FEE AND
AGREES TO ACCEPT REASONABLE COMPENSATION, IN LIEU THEREOF, FOR ANY SERVICES
RENDERED BY TRUSTEE IN ACCORDANCE WITH THE TERMS HEREOF.  TRUSTEE MAY RESIGN AT
ANY TIME UPON GIVING THIRTY (30) DAYS’ NOTICE TO BORROWER AND TO LENDER.  LENDER
MAY REMOVE TRUSTEE AT ANY TIME OR FROM TIME TO TIME AND SELECT A SUCCESSOR
TRUSTEE.  IN THE EVENT OF THE DEATH, REMOVAL, RESIGNATION, REFUSAL TO ACT, OR
INABILITY TO ACT OF TRUSTEE, OR IN ITS SOLE DISCRETION FOR ANY REASON WHATSOEVER
LENDER MAY, WITHOUT NOTICE AND WITHOUT SPECIFYING ANY REASON THEREFOR AND
WITHOUT APPLYING TO ANY COURT, SELECT AND APPOINT A SUCCESSOR TRUSTEE, BY AN
INSTRUMENT RECORDED WHEREVER THIS SECURITY INSTRUMENT IS RECORDED AND ALL
POWERS, RIGHTS, DUTIES AND AUTHORITY OF TRUSTEE, AS AFORESAID, SHALL THEREUPON
BECOME VESTED IN SUCH SUCCESSOR WITHOUT CONVEYANCE FROM THE PREDECESSOR
TRUSTEE.  SUCH INSTRUMENT MUST CONTAIN THE NAME OF THE ORIGINAL BORROWER,
TRUSTEE AND LENDER HEREUNDER, THE BOOK AND PAGE WHERE THIS SECURITY INSTRUMENT
IS RECORDED, AND THE NAME AND ADDRESS OF THE NEW TRUSTEE.  SUCH SUBSTITUTE
TRUSTEE SHALL NOT BE REQUIRED TO GIVE BOND FOR THE FAITHFUL PERFORMANCE OF THE
DUTIES OF TRUSTEE HEREUNDER UNLESS REQUIRED BY LENDER.  THE PROCEDURE PROVIDED
FOR IN THIS PARAGRAPH FOR SUBSTITUTION OF TRUSTEE SHALL BE IN ADDITION TO AND
NOT IN EXCLUSION OF ANY OTHER PROVISIONS FOR SUBSTITUTION, BY LAW OR OTHERWISE.


(D)           TRUSTEE SHALL BE ENTITLED TO REASONABLE COMPENSATION FOR ALL
SERVICES RENDERED OR EXPENSES INCURRED IN THE ADMINISTRATION OR EXECUTION OF THE
TRUSTS HEREBY CREATED AND BORROWER HEREBY AGREES TO PAY SAME.  TRUSTEE AND
LENDER SHALL BE INDEMNIFIED, HELD HARMLESS AND REIMBURSED BY BORROWER FOR ANY
LIABILITY, DAMAGE OR EXPENSE, INCLUDING ATTORNEYS' FEES AND AMOUNTS PAID IN
SETTLEMENT, WHICH THEY OR EITHER OF THEM MAY INCUR OR SUSTAIN IN THE EXECUTION
OF THIS TRUST OR IN THE DOING OF ANY ACT WHICH THEY, OR EITHER OF THEM, ARE
REQUIRED OR PERMITTED TO DO BY THE TERMS HEREOF OR BY LAW EXCEPT TO THE EXTENT
ARISING FROM ANY GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF EITHER OF
THEM.

[NO FURTHER TEXT ON THIS PAGE]


--------------------------------------------------------------------------------



40.           DUE ON SALE/ENCUMBRANCE.  BORROWER EXPRESSLY AGREES THAT UPON A
VIOLATION OF ARTICLE 4 OF THIS SECURITY INSTRUMENT BY BORROWER AND ACCELERATION
OF THE PRINCIPAL BALANCE OF THE NOTE BECAUSE OF SUCH VIOLATION, BORROWER WILL
PAY ALL SUMS REQUIRED TO BE PAID IN CONNECTION WITH A PREPAYMENT, HEREIN IMPOSED
ON PREPAYMENT AFTER AN EVENT OF DEFAULT AND ACCELERATION OF THE PRINCIPAL
BALANCE.  BORROWER EXPRESSLY (A) WAIVES ANY RIGHTS IT MAY HAVE UNDER CALIFORNIA
CIVIL CODE SECTION 2954.10 TO PREPAY THE NOTE, IN WHOLE OR IN PART, WITHOUT FEE
OR PENALTY, UPON ACCELERATION OF THE MATURITY DATE OF THE NOTE, AND (B) AGREES
THAT IF, FOR ANY REASON, A PREPAYMENT OF THE NOTE IS MADE, UPON OR FOLLOWING ANY
ACCELERATION OF THE MATURITY DATE OF THE NOTE BY LENDER OR ACCOUNT OF ANY
DEFAULT BY BORROWER UNDER ANY LOAN DOCUMENT, INCLUDING BUT NOT LIMITED TO ANY
TRANSFER, FURTHER ENCUMBRANCE OR DISPOSITION WHICH IS PROHIBITED OR RESTRICTED
BY THE LOAN AGREEMENT OR THIS SECURITY INSTRUMENT, THEN BORROWER SHALL BE
OBLIGATED TO PAY CONCURRENTLY ALL AMOUNTS REQUIRED TO BE PAID IN CONNECTION WITH
A PREPAYMENT IF ANY, AS DESCRIBED IN THE NOTE.  BY EXECUTING THIS PROVISION IN
THE SPACE PROVIDED BELOW, BORROWER AGREES THAT LENDER’S AGREEMENT TO MAKE THE
LOAN AT THE INTEREST RATE AND FOR THE TERM SET FORTH IN THE NOTE AND THE LOAN
AGREEMENT CONSTITUTES ADEQUATE CONSIDERATION FOR THIS WAIVER AND AGREEMENT.


 

BEHRINGER HARVARD SANTA CLARA LP,
a Delaware limited partnership

 

 

 

 

By:

BEHRINGER HARVARD SANTA
CLARA GP, LLC, a Delaware limited
liability company

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

[NO FURTHER TEXT ON THIS PAGE]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, THIS SECURITY INSTRUMENT has been executed by Borrower the
day and year first above written.

BEHRINGER HARVARD SANTA CLARA LP,
a Delaware limited partnership

 

 

 

 

By:

BEHRINGER HARVARD SANTA
CLARA GP, LLC, a Delaware limited
liability company

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 


--------------------------------------------------------------------------------


ACKNOWLEDGEMENT

STATE OF

)

 

)

ss.

COUNTY OF

)

 

On                            , 2007, before me, the undersigned, a Notary
Public, personally known to me (or proved to me on the basis of satisfactory
evidence) to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that s/he/they executed the same in
her/his/their authorized capacity(ies), and that by her/his/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

Signature

 

(Seal)

 


--------------------------------------------------------------------------------


EXHIBIT A

(Legal Description)


--------------------------------------------------------------------------------